Citation Nr: 9932174	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral heel 
disorder.

2.  Entitlement to service connection for residuals of a 
hairline fracture of the right leg.

3.  Entitlement to an increased rating for dermatitis with 
fungus, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1971 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  An October 1998 decision confirmed and continued 
a 30 percent rating for dermatitis with fungus which had been 
in effect since November 1990.  A June 1998 decision denied 
service connection for a bilateral heel disability and 
residuals of a hairline fracture to the right leg.


FINDINGS OF FACT

1.  The service medical records do not show any treatment for 
a bilateral heel disorder or residuals of a right leg 
fracture during service.

2.  The veteran has presented no medical evidence of a link 
or nexus between any current heel disorder or residuals of a 
right leg fracture and active service.  

3.  The veteran has not presented plausible claims for 
service connection for a bilateral heel disorder or residuals 
of a right leg fracture. 

4.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating.

5.  The veteran's service-connected skin disability is 
manifested by constant itching and lesions that are extensive 
with only mild temporary relief; there is no evidence of 
systemic or nervous manifestations, or lesions that are 
exceptionally repugnant.


CONCLUSIONS OF LAW

1.  The appellant has not presented well-grounded claims for 
service connection for a bilateral heel disorder and 
residuals of a hairline fracture of the right leg and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to these claims.  38 U.S.C.A. 
§§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1999).

2.  The criteria for a rating in excess of 30 percent for 
dermatitis with fungus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, including § 4.7 
and Diagnostic Code 7817 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Heel and Leg Disorders.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had an injury during service; (2) 
whether he has any current disorder; and, if so, (3) whether 
this current disability is etiologically related to active 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for at least 2 and 3 because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Factual Background

In this case, the veteran is essentially claiming that he 
sustained injuries to both his heels and his right leg during 
service.  Specifically, he testified in a December 1998 
hearing that he sustained heel contusions during basic 
training from wearing defective boots, and that when he was 
hospitalized for this at the Marine Corps Depot in San Diego, 
an X-ray examination revealed a hairline fracture of his 
right leg.

The service medical records have been obtained and associated 
with the claims file and they appear to be complete.  A May 
1973 record shows that the veteran complained of pain on the 
ball of his left foot which was diagnosed as a stone bruise.  
He was also treated for an ingrown toenail.  There is no 
evidence of a complaint, treatment or diagnosis of a heel or 
leg disorder in the service medical records including his 
August 1973 separation examination.  A VA examination in May 
1974 revealed no abnormalities of the musculoskeletal system.  
In the December 1998 hearing, the veteran stated that he did 
not seek treatment for this disorder following service and 
was not currently under treatment.  

The RO attempted to obtain records of his claimed treatment 
in service at the Marine Corps Depot in San Diego.  The 
National Personnel Records Center notified the RO that no 
such facility was listed in their index.

Analysis

Even assuming that the veteran was injured in service, there 
is no evidence showing treatment for either a heel or right 
leg disorder in over 26 years following his discharge from 
active service.  This is too remote to his active service for 
any current disorders to be causally linked.  There is no 
medical evidence establishing a link to the veteran's active 
military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  See Caluza, 7 Vet. App. at 506.  

Without medical evidence of a link between the veteran's 
current disorder and his active service, the only remaining 
evidence of such a link is the veteran's own statements and 
testimony.  The veteran's sworn testimony and other 
statements are not competent evidence to establish the 
etiology of his disorder.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not a physician, the veteran is not competent to make a 
determination that he has a heel or leg disorder and that 
this is the result of injury over 26 years ago rather than 
the result of an intercurrent cause.  See Espiritu, 2 Vet. 
App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran does not meet the third element required for the 
claim for residuals of a back injury to be well grounded.  
See Caluza, 7 Vet. App. at 506.  See also Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1997).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for a bilateral heel 
disorder or residuals of a hairline fracture of the right 
leg.  Since the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claims are well grounded, they 
must be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993) (if a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim, 
including affording him or her an examination.  Morton v. 
West, 12 Vet. App. 477 (1999).  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
The Board notes that the RO attempted to locate service 
reports that the veteran indicated would show treatment for 
the claimed disabilities, but no such reports were located.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

II.  An Increased Rating for Dermatitis with Fungus.

The veteran's claim for an increased rating is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
His assertion that his service-connected dermatitis with 
fungus has increased in severity is plausible.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).  When a 
disability is encountered that is not listed in the rating 
schedule it is permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999), Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

In this case, the veteran was originally service connected 
for dermatitis and fungus of the right hand in a June 1974 
rating decision based on service medical records which showed 
treatment for a skin rash on the right hand in service.  VA 
examinations at the time showed scaling papular lesions on 
the right hand.  His evaluation was increased from 
noncompensable to 10 percent in a November 1987 rating 
decision based on the findings in a July 1987 VA examination 
which noted scaly patches in the groin area with erythema, as 
well as scaling of the toe webs and dystrophic fingernails.  
There was also mild scaling of the palms and hypopigmented 
scaly patches on the right arm and face.  His evaluation was 
increased to the current 30 percent following a September 
1994 Board decision based on the findings on a recent VA 
examination and the veteran's own testimony.  VA examination 
found diffuse scaling and hypopigmented patches on the arms 
and intercrural folds, scaling of the toe webs with 
maceration, and dystrophic discolored toenails.  He testified 
that his skin disorder was spreading and was not relieved by 
use of creams.  

In April 1997, the veteran filed a claim for an increased 
rating claiming that he was still experiencing difficulties 
with his service-connected skin disorder.  In July 1997, he 
was provided a VA skin disorder examination.  He stated that 
he had been using over-the-counter preparations and his nails 
were now involved.  Examination of the feet showed some 
interdigital maceration and hyperkeratosis of the soles.  On 
the extremities, there was a patchy, scattered, erythematous, 
somewhat scaly dermatitis involving the ankles, legs, thighs, 
forearms, upper anterior chest, neck and face.  The 
fingernails and toenails show dystrophic changes, some 
onycholysis and some discoloration.  The diagnoses were tinea 
pedis, tinea corporis, tinea cruris, and onychomycosis.

In his January 1998 substantive appeal, the veteran claimed 
that his skin disability demonstrated the criteria for the 
higher evaluation and listed the criteria, including nervous 
manifestations, and that his disorder was "exceptionally 
repugnant."  New VA examinations were ordered to include 
pictures of his skin disorder.

In a February 1998 personal hearing, the veteran estimated 
that his skin rash covered approximately eighty percent of 
his body and was worse around his feet, groin, buttocks, 
around the inside of his fingers, and under his arms.  A 
watery substance would come out of blisters when he 
scratched.  He stated that he had flare ups about once a 
week, but the itching was constant.  He also complained that 
his condition had become worse since his last examination, 
and another examination was ordered.

A VA skin disorders examination in March 1998 noted that the 
veteran had been treated successfully in the past with 
systemic medication which was stopped due to blood dyscrasia.  
He was now treating his condition with topical medication 
only consisting of a moisturizing lotion.  He complained of 
intense itching during flare-ups.  Objective examination 
revealed scaly, slightly lichenified patches in the popliteal 
fossae and scaling of the elbows.  There were itchy scaly 
macules on the arms and thighs and diffuse scaling of the 
dorsal hands and feet.  Two fingernails were dystrophic.  
There was mild erythema and scaling of the face.  The 
diagnosis was atopic dermatitis.  Color photographs were 
provided of the affected areas and appear to be consistent 
with the examiner's description.  A VA neurological disorders 
examination was negative for any neurological disorders.  

The veteran's skin disorder, identified as dermatis with 
fungus, is currently rated under Diagnostic Code 7817 for 
dermatitis exfoliativa as the most closely analogous 
disability.  This code incorporates the criteria of 
Diagnostic Code 7806 for eczema.  Diagnostic Code 7806 
provides that eczema "with exudation or itching constant, 
extensive lesions, or marked disfigurement," is rated 30 
percent disabling.  The next higher rating of 50 percent, 
which is also the highest rating possible under Diagnostic 
Code 7806, is warranted for eczema "with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant."  38 C.F.R. § 
4.118 (1999).  

The Board finds that the veteran's symptoms more nearly 
approximate his current level of disability for symptoms of 
constant itching with complaints of some crusting, lesions 
which are extensive, and marked disfigurement.  To obtain a 
higher evaluation he would have to show symptoms of such 
severity that they would involve systemic or nervous 
manifestations, or symptoms that would not be just markedly 
disfiguring but "exceptionally repugnant."  Such a level of 
disability has not been demonstrated in this case.  The record 
does not show any systemic or nervous manifestations.  
Although he has some disfigurement from his disability, the 
evidence does not show that it is to such a degree that it 
would preclude him from most normal activities, although 
admittedly with restrictions.  He is adequately compensated 
for this at the 30 percent disability level.  

The preponderance of the evidence is against a higher 
evaluation.  Because the evidence for and against a higher 
evaluation is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  




	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating for dermatitis with fungus is denied.  

Because they are not well grounded, the veteran's claims for 
service connection for a bilateral heel disorder, and 
residuals of a hairline fracture of the right leg are denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

